¶ 1. On November 30, 2005, a hearing panel of the Profes*619sional Responsibility Board issued a decision ordering that respondent George Harwood, Esq., be disbarred from the office of attorney and counselor at law effective forty-five days from the date of the order. Respondent has not appealed from that order, and this Court has declined review on its own motion. Therefore, pursuant to Administrative Order 9, Rule U.D(5)(e), the order of disbarment is final, and shall have the full force and effect as an order of this Court.